Scott, J. (dissenting):
I wholly concur with Mr. Justice Miller as to the practice, but am unable to agree with him as to the nature and extent of the interest of Henry B. Billings in the estate of his deceased father. This action is by a judgment creditor of said Henry B. Billings, and its purpose is to procure a sale of his *546interest in the estate of his father, Chester Billings, deceased. The question is whether or not Henry B. Billings has such a present interest as may be sold in a creditor’s action and this depends upon the construction to be put upon the father’s will. By the 3d clause the entire estate, real and personal, is given to the executors and trustees, with provisions which undoubtedly work an equitable conversion of the realty into personalty. ’ Á certain sum is to be set aside and kept invested for the benefit of a sister (now deceased), and the balance of the estate is to be held for the benefit of testator’s widow during her lifetime. The provision for the son Henry B. Billings is contained in the following clause': “And as to all the rest of the money collected and realized from both my said personal and real estate upon trust that my said Trustees and Executors hereinafter named or the survivors of them do and shall invest-and loan the same and keep the same invested and loaned upon Bonds and Mortgages on unincumbered real estate in the State of New York or upon such other bonds, stocks and securities as they or the survivor of them may think proper with full power in the discretion of my said Trustees and the survivor of them to change, vary and transpose the said loans and investments from time to time for any other loan or investment of a similar nature and as 'to all the interest and income arising from said loans and investments upon trust to pay the-same from time to time to my wife Sarah, for and during her natural life.. And I declare that the provisions made by me in this my last will for my said wife shall be taken and accepted by her in lieu of and in full satisfaction of her claim to dower or thirds out of any and all the real and personal estate of which I have been seized or now am or shall be seized or possessed. Arid if my son and daughter, my only.two children, shall both be living at the time of my wife’s death, or if' one or both , of them should then be dead leaving issue living at the time of my wife’s deaths then it is my will and I direct that my Trustees and Executors or the survivor of them do and shall at once upon the death of my wife divide the principal of my. estate,. excepting' the ten thousand dollars invested for my said ■ sister if she still be living, into two equal portions • or shares and shall set apart one share, *547one half part, for my son or his issue and one share, the other half part, for my daughter or her issue.” If the son shall not have attained the age of twenty-five years at the time of the wife’s death, his share is to be held by the trustee until he does attain that age, and is then to be paid over. Other provisions follow as to the disposition to be made by the trustees in case the son dies before the widow, or before arriving at the age of twenty-five years, as follows: “but if my son should be dead at the time of my wife’s death leaving issue him surviving at the time of her death, or if my son should die at any time between the death of my wife and his attaining the age of twenty-five years leaving issue him surviving then my said Trustees shall in either of these events at once pay over and distribute his said share of my estate, in equal proportions share and share alike to and among such of his children as shall then be living, and the issue of such as shall then be'dead, such issue taking his, her or their parent’s share.” The will contains no words of gift to the testator’s son and daughter, but only a direction to the trustees to pay over at a future time, the person to whom payment is then to be made to be determined at the. time when the distribution is to be made. The general rule applicable to such a will is well settled. ‘ ‘ Where there is no gift but by a direction to executors or trustees to pay or divide, and to pay at a future time, the vesting in the beneficiary will not take place until that time arrives.” (Warner v. Durant, 76 N. Y. 133, 136.) The same rule has been stated in many cases. (Smith v. Edwards, 88 N. Y. 92; Shipman v. Rollins, 98 id. 311; Delafield v. Shipman, 103 id. 463; Matter of Crane, 164 id. 71; Herzog v. Title Guarantee & Trust Co., 177 id. 99.) In Delafield v. Shipman (supra) the question was, under a somewhat similar provision, whether a daughter to whom a share was to be paid if she survived her mother, but’ who died before her mother, had any present interest in the estate which she could devise; in other words, whether she had a present, alienable interest. It was held that she had not, because futurity attached to the substance of the gift, which was not direct, but was to be found only in a direction to the trustees to divide and pay over after the death of the widow. Speaking of the testator’s intention, the court *548said: “ He vested the whole estate in. the trustees during the life of his widow, and during that time evidently intended that it should remain there, and not he subject to the disposal of his Children, or liable to be seized by their creditors; and ■ after the death of his widow he gave it, not to the children living’ at his death, but to the children and descendants .of children, deceased, living at her death.” Those- very words might most appropriately be applied to the will now under con- • sideration. So in. Matter of Crane (164 N. Y. 7l) the Court of Appeals again stated the rule applicable to such bequests, as follows: “First. Where• the.only words of gift are found in the direction, to divide Or pay at a future time the gift-is future, not immediate; contingent and not-vested. * * * Second. Where the gift is of money and the direction to convert the estate is absolute, the. legacy given to a class of persons vests in those who answer the description and are capable, of taking at the time of-the distribution.” After discussing the provisions of the will, which did not differ essentially from the one under consideration, the court stated its conclusion as follows: “That aside from the direction to the executors or trustees to divide and distribute the estate, there are no words importing.a gift, and hence it becomes our duty to- give force and. effect to the rule that where the only gift is found in a. direction to divide or pay at a future time, the gift is future, not immediate; contingent and not vested.” It seems to me to be the inevitable deduction to be drawn from these well-settled rules that during the lifetime of the testator’s widow (who is still living) the appellant has no right of property or present interest in the estate. The will made' no gift to him, but merely provided that in a certain contingency a portion of the estate should be given. Futurity attaches - as well to the gift as to its enjoyr ment, and herein I conceive is to be found the fundamental distinction between such a gift as this and the present gift of - a future contingent estate. In Bergmann v. Lord (194 N. Y. 70) it was held that a creditor’s action could reach the debtor’s vested remainder in personal property, but in that cáse the. will contained a present gift of the remainder of a fund after the death of the testator’s widow for whose benefit meanwhile *549it was to be held in trust, and great stress was laid in the opinion upon the fact that the gift was to be vested upon the death of the testator. All the appellant now has is the possibility —perhaps the expectancy — that he may hereafter receive or be entitled to a share in the estate. Perhaps he might dispose of that possibility, if he could find any one tp buy it, so effectually that upon the happening of the contingency he would be estopped to deny his grantees’ right to receive it, but he would sell not property or a share in the estate, but merely the chance that he might hereafter become entitled to receive a share. Such a chance is not property, and its present value must necessarily be purely speculative. Section 1871 of the Code of Civil Procedure, under which this action was brought, describes what may be reached as follows: “Any thing in action, or other property belonging to the judgment debtor, and * * * any money, thing in action or other property due to him or held in trust for him.” The possible future interest in his father’s estate which the plaintiff seeks to reach does not fall within the terms of the statute. “ A judgment creditor’s action whether instituted under the provisions of the Revised Statutes (Vol. 2, tit. 2, part 3, chap. 1, art. 2) or the Code of Civil Procedure (Tit. 4, art. 1, chap. 15) can reach only property belonging to, or things in action due to, the judgment debtor, or held in trust for him. Neither statute goes further. ’’ (Niver v. Crane, 98 N. Y. 40.) “The contingent right of another arising from the chance that he may be entitled to share in such estate as one of the next of kin of the owner thereof, should he outlive him, is a bare possibility unaccompanied by any interest during the life of such owner and cannot be reached by a creditor’s bill.” (Smith v. Kearney, 2 Barb. Ch. 533, 546.) This, I take it, is all that appellant has respect- • irig his father’s estate — a bare possibility unaccompanied by any present interest, in a legal sense, because the will contained no gift to him, and he took nothing under it, and can take nothing unless he both .survives the widow and attains the age of twenty-five years. Then only, if ever, will the contemplated gift vest in him an interest in the estate.
I am, therefore, of the opinion that the demurrer was erroneously overruled on the merits, and that the order *550appealed from should he reversed and the motion for judgment granted.,